DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112 (b) (Second)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

            Claims 10 is rejected under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
            Regarding claim 10, the phrase "disabling an operational feature of the system" on line 2-3 renders the claim indefinite because the scope of the claims is not clear and the public is not informed of the boundaries of what constitutes infringement of the patent.  See MPEP § 2173.05(d).
              Appropriate correction is requested.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 8, 14, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang (US 10542423).

Regarding Claim 1, Chang discloses a system, comprising: (Chang, Column 4, line 24-25 “FIG. 1 shows an example system 100 that present information based on context”); a network interface to a network; (Chang, FIG. 2, 210; FIG.1; Chang, Column 7, line 7-9 “The network access device 210 operates to communicate with other computing devices over one or more networks, such as the network 104.”);
a processor configured with machine-readable instructions maintained in a non-transitory storage;
(Chang, FIG.2, 206 (“Processing Device”); Column 1, line 56-57 “The system memory includes instructions which, when executed by the processing unit…”; Column 6, line 24-25 “…the processing device 206 comprises one or more central processing units (CPU)”; column 6, line 38-41 “The memory device 208 typically includes at least some form of computer-readable media. Computer readable media includes any available media that can be accessed by the user computing device 200.” line 57-59 “…computer readable storage media is non-transitory computer-readable storage media.”);
camera; (Chang, FIG.2, 218 (“Optical-Sensing Device”); Column 4, line 1-3“…The optical-sensing device can also include multiple cameras, such as both a front-facing and rear-facing camera on a mobile computing device.”); a display presenting information a user of the system, wherein the information comprises sensitive information; (Chang, FIG.2, 204, 220; 3 Column 6, line 15-16“…the touch screen 204 operates as both a display device and a user input device.” Column 2, line 13-15“…the user interface to display the sensitive information”); receiving a camera image from the camera and determining whether the camera image comprises an image of a non-compliant environment; and (Chang, column 7, line 51-56 “…the optical-sensing device 218 may capture images of the environment proximate the user computing device. The captured images can be processed to determine whether it is likely that other people will be able to view or hear information presented by the user computing device 200.” Column 3, line 61-65 “… image processing technology can be used to process images captured by the optical-sensing device to recognizes faces, skin tones, human shapes, etc. to determine whether multiple unknown people are in the environment proximate the computing device.”);
upon determining that the camera image does comprise the image of the non-compliant environment, executing a non-compliance response, comprising omitting presentation of the sensitive information by the display. (Chang, column 8, line 6-10 “…the information presentation engine 110 may omit, obscure, or obfuscate sensitive information if the contextual information indicates that the user computing device 102 is in a public or otherwise non-private location.” Column 9, line 9-15 “…the information formatting engine 308 modifies, obfuscates, and/or omits sensitive information from presentation to the user when a privacy level determined by the privacy determining engine 304 indicates that the current environment of the user computing device 102 is not private.”)

Regarding Claim 5, Chang discloses the system of claim 1, wherein omitting presentation of the sensitive information by the display further comprises presenting at least one of a visual notification of the omission on the display or causing an audio output device to present an audible notification of the omission; (Chang, FIG. 11, block 1112 (“Generate and present an indicator that the sensitive information is not currently available”); column 12, line 29-33 “When the sensitive information is hidden, the user interface screen may include a blurred region, an image of a lock, or another visual indicator that sensitive information is being hidden.”)

Regarding Claim 8, Chang discloses the system of claim 1, wherein the processor is further configured to obtain from a remote source, via the network, the sensitive information for presentation by the display;
(FIG. 1; Column 2, line 3-7 “The instructions also cause the computing device to receive information from a server computer to present to a user of the computing device and identify sensitive information within the received information.” Column 5, line 16-24 “…the requests are accompanied by contextual information from the requesting computing device or other sources. The server computer 106 can then evaluate the contextual information to determine how to format a response to the request. For example, if the contextual information indicates that the requesting computing device is in a private location, the response can include sensitive information.”)

 Regarding claim 14, claim 14 recites similar subject matter as claim 1, and therefore a similar prior art mapping, reasoning, and motivation in claim 1 also apply to claim 14.
 Regarding claim 18, claim 18 recites similar subject matter as claim 5, and therefore a similar prior art mapping, reasoning, and motivation in claim 1 also apply to claim 5.

Regarding Claim 20, Chang discloses a system, comprising: (Chang, Column 4, line 24-25 “FIG. 1 shows an example system 100 that present information based on context.”); a network interface to a network; (Chang, FIG. 2, 210; FIG.1; Chang, Column 7, line 7-9 “The network access device 210 operates to communicate with other computing devices over one or more networks, such as the network 104.”) a processor configured with machine-readable instructions maintained in a non-transitory storage; (Chang, FIG.2, 206 (“Processing Device”); Column 1, line 56-57 “The system memory includes instructions which, when executed by the processing unit…”; Column 6, line 24-25 “…the processing device 206 comprises one or more central processing units (CPU)”; line 38-41 “The memory device 208 typically includes at least some form of computer-readable media. Computer readable media includes any available media that can be accessed by the user computing device 200.” line 57-59 “…computer readable storage media is non-transitory computer-readable storage media.”); a microphone;
(Chang, FIG. 2, 216; Column 7, line 36-37 “…the sound-sensing device 216 comprises one or more microphones.”); a display presenting information a user of the system, wherein the information comprises sensitive information; (Chang, FIG.2, 204, 220; 3 Column 6, line 15-16“…the touch screen 204 operates as both a display device and a user input device.” Column 2, line 13-15“…the user interface to display the sensitive information”); receiving a sound from the microphone and determining whether the sound comprises a sound portion from a non-compliant environment; and (Chang, column 7, line 39-47 “…the sound-sensing device may determine various sound properties about the sounds proximate the user such as volume dominant frequency or frequencies, etc. These sound properties may be used to make inferences about the environment proximate to the user computing device 200 such as whether the sensed sounds are likely to correspond to an indoor environment, an outdoor environment, a crowded environment, a private environment, etc.”; column 3, line 51 “The sound-sensing device can determine whether other people are present based on sounds sensed from the environment proximate the computing device.”) upon determining that the sound portion does comprise sound from the non-compliant environment, executing a non-compliance response, comprising omitting presentation of the sensitive information by the display; (column 8, line 43-52 “…determining context information uses a sound-sensing device…The presence of noises, voices (e.g., as identified using speech recognition software on audio samples captured by a sound-sensing device) … can be indicative of whether the user computing device 102 is around other people and thus in a private or non-private environment”; column 8, line 6-10 “…the information presentation engine 110 may omit, obscure, or obfuscate sensitive information if the contextual information indicates that the user computing device 102 is in a public or otherwise non-private location.”)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-3, 13, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al (US 10542423), in view of Gandhi et al (US 20200242407).

Regarding Claim 2, Chang does not disclose the system of claim 1, wherein determining whether the camera image comprises an image of the non-compliant environment, further comprises a neural network trained to recognize non-compliant environments from the camera image;
                However, Gandhi discloses the system of claim 1, wherein determining whether the camera image comprises an image of the non-compliant environment, further comprises a neural network trained to recognize non-compliant environments from the camera image; (Gandhi, FIG.3; Page 6, Par [0049] line 3-6 “…the detection system 310 comprises a neural network detection model 360 that is trained to detect the non-compliant content 380 in the images 375”; Page 6, Par [0050] line 23-25 “The functions learned by the neural network detection model 360 can be utilized to determine whether the images 375 include non-compliant content 380…”)
                Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of Chang, based on the teaching of Gandhi to obtain the limitations mentioned in claim 2. This can be achieved by substituting Chang’s techniques and tools with Gandhi’s methods and tools to enable Chang’s device to determine the non-compliance environment using a trained neural network application. The motivation for doing so is that “The configurations of the neural networks, and their corresponding layers, enable the neural networks to learn and execute various functions for analyzing, interpreting and understanding the content of the images 375. The functions learned by the neural networks, or other neural network structures, can include computer vision functions that involve object detection, object classification and/or image classification. The functions learned by the neural network detection model 360 can be utilized to determine whether the images 375 include non-compliant content 380 associated with particular categories.” (Chang, Par [0050], line 16-26) 

 Regarding Claim 3, Chang does not disclose the system of claim 2, wherein training the neural network comprises: accessing a set of object images that indicate a non-compliant environment; applying one or more transformations to the set of object images including, rotating, color-altering, position translation, contrast alteration, or brightness alteration to create a modified set of object images; creating a first training set comprising the collected set of object images, the modified set of object images, and a set of compliant environment images; training the neural network in a first stage using the first training set; creating a second training set for a second stage of training comprising the first training set and the set of compliant environment images that are incorrectly detected as object images that indicate the non-compliant environment in the first stage of training; and training the neural network in a second stage using the second training set.
              However, Gandhi discloses the system of claim 2, wherein training the neural network comprises: accessing a set of object images that indicate a non-compliant environment; (Gandhi, FIG.7; Page 10, Par [0082] line 1-3 “…method 700 can comprise an activity 710 of receiving a first set of images including the non- compliant content.”); applying one or more transformations to the set of object images including, rotating, color-altering, position translation, contrast alteration, or brightness alteration to create a modified set of object images; (Gandhi, Page 8, Par [0069] line 1-10 “…the dataset generator 330 includes a transformation algorithm 430 that is configured to apply one or more random transformations 435 to the non - compliant content 380…Generally speaking , the random transformations 435 can vary greatly . In certain embodiments, the random transformations 435 can include randomly scaling, rotating, orienting, flipping, translating, mangling, and/or distorting the non- compliant content 380.”); creating a first training set comprising the collected set of object images, the modified set of object images, and a set of compliant environment images; (Gandhi, Par [0071] line 1 “During the generation of the training images 410…”; Par [0071] line 13-17 “…, the training images 410 utilized to train the neural network detection model 360 include both images with non-compliant content 380 and compliant images 480, and the training procedure 450 teaches the neural network detection model 360 to differentiate between the two.” Gandhi, Page 9, Par [0071] line 13-17 “… the annotation data 460 for a training image 410 can include information that identifies the types of transformations that were applied to the non-compliant content 380 by the transformation algorithm 430…”; (Examiner’s note: the training images 410 comprise non-compliant images, compliant images, and modified (or transformed) images); training the neural network in a first stage using the first training set; (Gandhi, Page 9, Par [0074] line 1-4 “…a first batch of training images 410 (e.g., in the range of half a million images) are utilized to train the neural network detection model 360 in a first training cycle”); creating a second training set for a second stage of training comprising the first training set and the set of compliant environment images that are incorrectly detected as object images that indicate the non-compliant environment in the first stage of training; and (Gandhi, Page 9, Par [0074] line 4-17, “The neural network detection model 360 can output scores for each image indicating likelihoods that the image includes one or more categories of non-compliant content 380. Training images 410 that are assigned scores within certain threshold ranges can be checked for accuracy by an individual assisting with training the neural network detection model 360 to determine whether the neural network detection model 360 is accurately identifying non-compliant content 380 (e.g., whether the neural network detection model 360 is generating true positives or false positives on those training images 410). This information can then be stored with the annotation information 460 and used to further fine-tune the neural network detection model 360. “Par [0071] line 3-6; 20-22 “The annotation information 460 can include any data that is appended to, or associated with, the training images 410 that can assist with training the neural network detection model 360… Any or all of the annotation information can be stored by the detection system 310 and utilized to train the neural network detection model 360”); training the neural network in a second stage using the second training set;
(Gandhi, Page 9, Par [0074] line 17-21“Several successive active learning cycles can produce a neural network detection model 360 that has both high precision and recall.”)
              Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of Chang, based on the teaching of Gandhi to obtain the limitations mentioned in claim 3. This can be achieved by applying or executing Gandhi’s neural network training procedure, on Chang’s device, utilizing diversified training images to train the neural network detection model to identify the non-compliant environment. The motivation for doing so is that “the diversity of synthetic training images can be beneficial for training the neural network detection model 360 to identify varying instances of non-compliant content 380 across multiple categories.” (Gandhi, Par [0060], line 7-10). Furthermore, “several successive active learning cycles can produce a neural network detection model 360 that has both high precision and recall.” (Gandhi [0074] line 17-19)
             
 Regarding Claim 13, Chang discloses the system of claim 1, further comprising:
at least one of a memory or a storage device; and (Chang, column 6, line 38-41 “The memory device 208 typically includes at least some form of computer-readable media. Computer readable media includes any available media that can be accessed by the user computing device 200.” line 57-59 “…computer readable storage media is non-transitory computer-readable storage media.”)
                 Chang does not disclose wherein the non-compliance response comprises wiping data maintained in the at least one of the memory or the storage device;
                 However, Gandhi discloses wherein the non-compliance response comprises wiping data maintained in the at least one of the memory or the storage device;( Gandhi, Par [006] line 1-7 “In response to detecting non - compliant content 380 in a first one of images 375, the detection system 310 can execute one or more corrective actions. In certain embodiments, these corrective actions can include removing or deleting the first one of images 375 with non-compliant content 380 from a database (e.g., such as database 370) and/or the electronic platform 325.”)
             Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of Chang, based on the teaching of Gandhi to obtain the limitations mentioned in claim 13. This can be achieved by applying Gandhi’s additional corrective measure of deleting a non-compliant image in response to detecting non-compliance environment to Chang’s method. The motivation for doing so is that “…executing corrective measures 440 to handle images with non - compliant content 380 can be executed to control the display of images...” (Gandhi, Par [0077], line 3-5). For example, “…displaying the images 375 with non-compliant content 380 can have negative impacts on businesses that operate the electronic platforms 325 by harming the brand value of the businesses” (Gandhi [0077] line 17-20)

Regarding claim 15, claim 15 recites similar subject matter as claim 2, and therefore a similar prior art mapping, reasoning, and motivation in claim 2 also apply to claim 15.
Regarding claim 16, claim 16 recites similar subject matter as claim 3, and therefore a similar prior art mapping, reasoning, and motivation in claim 3 also apply to claim 16.

Claims 4, 9, 10, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al (US 10542423), in view of Blodgett et al (US 20150040215).

Regarding Claim 4, Chang does not disclose the system of claim 1, wherein omitting presentation of the sensitive information by the display comprises, disabling the display;
             However, Blodgett teaches the system of claim 1, wherein omitting presentation of the sensitive information by the display comprises, disabling the display; (Blodgett, Par [0051], line 54-63 “…if CRM management system 102 is provided with a signal from remote CRM workspace 300 indicating monitoring device 313 detects a breach of the remote CRM workspace 300, CRM management system 102 prevents access to sensitive information by closing a window or application running on service device 320. CRM management system 102 is capable of other actions to restrict access to sensitive information such as disabling … video provided to the managed subsystem 319.”)
             Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of Chang, based on the teaching of Blodgett to obtain the limitations mentioned in claim 4. This can be achieved by applying, to Chang’s method, Blodgett’s additional corrective measure of disabling the display in response to detecting non-compliance environment. The motivation for doing so is that the “CRM management system 102 prevents access to sensitive information ...” (Blodgett, Par [0051], line 58-59). 

Regarding Claim 9, Chang does not disclose the system of claim 1, wherein the image of a non-compliant environment comprises an image of at least one of a device comprising a camera, a device comprising an audio recorder, a communication device, a writing instrument, a notepad, a non-authorized person, the user engaged in note taking, or an unknown device;
            However, Blodgett, Par [0004], line 11-23 “Currently, CRM [ Examiner’s note: CRM stands for “Dedicated customer relationship management”] services providing support for sensitive information are located in Secure facilities to prevent unauthorized exploitation of the sensitive information… secure areas are designated and monitored for illicit equipment and employee behavior. Paperless environments are created to prevent recordation and removal of sensitive material. Equipment capable of capturing (e.g., audio recorders and cameras) or transmitting (e.g., cell phones, personal digital assistants and smartphones) sensitive information is prohibited in secure areas.” Par [0004], line 1-3 “…a sensor is used to determine the presence of an object or person, which could result in a breach of the activity workspace.” 
            Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of Chang, based on the teaching of Blodgett to obtain the limitations mentioned in claim 9. This can be achieved by incorporating, to Chang’s technique, Blodgett’s additional activities and environmental conditions or criteria that trigger non-compliance response from the non-compliance monitoring system. The motivation for doing so is “…to prevent recordation and removal.... transmitting…sensitive information” (Blodgett, Par [0004], line 19-23). 

Regarding Claim 10, Chang does not disclose the system of claim 1, wherein the non-compliance response further comprises disabling an operational feature of the system;
            However, Blodgett discloses the system of claim 1, wherein the non-compliance response further comprises disabling an operational feature of the system. (Blodgett, Par [0051], line 54-59 “…if CRM management system 102 is provided with a signal from remote CRM workspace 300 indicating monitoring device 313 detects a breach of the remote CRM workspace 300, CRM management system 102 prevents access to sensitive information by closing a window or application running on service device 320. CRM management system 102 is capable of other actions to restrict access to sensitive information Such as disabling audio…provided to the managed subsystem 319.”)
            Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of Chang, based on the teaching of Blodgett to obtain the limitations mentioned in claim 10. This can be achieved by incorporating, to Chang’s technique, Blodgett’s additional activities and environmental conditions or criteria that trigger non-compliance response from the non-compliance monitoring system. The motivation for doing so is “…to prevent recordation and removal.... transmitting…sensitive information” (Blodgett, Par [0004], line 19-23). 

Regarding claim 17, claim 17 recites similar subject matter as claim 4, and therefore a similar prior art mapping, reasoning, and motivation in claim 4 also apply to claim 17.

Claims 6, 7, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al (US 10542423), in view of Channakeshava et al (US 10728384).
 
Regarding Claim 6, Chang discloses the system of claim 1, further comprising:
a speaker; and; (Chang, FIG.2 212; Column 7, line 15-17“…The audio output device 212 operates to generate audio output. Examples of the audio output device 212 include a speaker…”)
            Chang does not teach wherein the processor is further configured to engage in a communication with a customer communication device and receive from a customer via the customer communication device, sensitive information encoded as audio signals; and wherein processor decodes the audio signals and causes the speaker to output the sensitive information therein;
             However, Channakeshava teaches wherein the processor is further configured to engage in a communication with a customer communication device and receive from a customer via the customer communication device, sensitive information encoded as audio signals; and (Channakeshava, FIG. 1, 111; Column 1, line 30-32 “At times, call center agents will collect credit card information to facilitate payments by customers. However, call centers that collect credit card information over the phone…” Column 4, line 19-20 “The call center agent can utilize a softphone to communicate with a customer”; Column 4, line 34-39 “A softphone comprises call processing module for processing calls that are placed and received in a particular protocol. The call processing module processes a set of codecs that allow voice data to be transferred over the internet through encoding between analog and digital formats.”); wherein processor decodes the audio signals and causes the speaker to output the sensitive information therein; (Channakeshava, FIG. 2; Column 8, line 20-22 “The agent interface module 221 provides … audio output that is operational with a speaker.”)
            Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of Chang, based on the teaching of Channakeshava to obtain the limitations mentioned in claim 6. This can be achieved by applying Channakeshava’s technique of receiving customers’ sensitive information by an authorized agent over a phone to Chang’s device and system. The motivation for doing so is that “there is a significant need for a technical solution to the long - standing technical problem of protecting sensitive information within recordings of call center conversations while at the same time providing access to the recordings to all parties that would benefit from such access.” (Channakeshava, Column 1, line 48-52). 

Regarding Claim 7, Chang does not disclose the system of claim 6, further comprising:
an input device to receive machine-inputs from the user; and wherein the display comprises the sensitive information, transcribed from the speaker output, and input by the user via the input device;
            However, Channakeshava discloses the system of claim 6, further comprising: an input device to receive machine-inputs from the user; and (Channakeshava, FIG. 2; Column 8, line 20-21 “The agent interface module 221 provides audio input that is operational with a microphone…”); wherein the display comprises the sensitive information, transcribed from the speaker output, and input by the user via the input device; (FIG. 1, 130, 191; FIG. 3; Column 5, line 21-25 “The softphone module detects that an agent is on a call with a customer and activates the recording module 120 to record the call. The conversation is recorded as audio data 191 that is stored at a conversation database 190.” Column 6, line 10-11 “…the transcribing module 130 generates transcript data 192 from the audio data 191 in relative real-time…”)
            Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of Chang, based on the teaching of Channakeshava to obtain the limitations mentioned in claim 7. This can be achieved by applying Channakeshava’s technique of receiving customers’ sensitive information by an authorized agent over a phone to Chang’s device and system. The motivation for doing so is that “there is a significant need for a technical solution to the long - standing technical problem of protecting sensitive information within recordings of call center conversations while at the same time providing access to the recordings to all parties that would benefit from such access.” (Channakeshava, Column 1, line 48-52). 

Regarding claim 19, claim 19 recites similar subject matter as claim 6, and therefore a similar prior art mapping, reasoning, and motivation in claim 7 also apply to claim 19.

Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Chang et al (US 10542423), in view of Zadeh et al (US 20210279527).

Regarding Claim 11, Chang does not disclose the system of claim 1, wherein the non-compliance response comprises alerting, via the network, a communication device of a supervisor;
                However, Zadeh teaches the system of claim 1, wherein the non-compliance response comprises alerting, via the network, a communication device of a supervisor; (ZADEH, Par [0125] line 1-2 “The integrated detection unit 1220 records media content for a surrounding environment…” Par [0132] line 16-20 “… when a detector identifies an instance of non-compliance with a rule, restriction, or behavior for an environment, an alert may be communicated in real-time to a supervisor (e.g., via SMS, email, or an alternate notification system).”
             Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of Chang, based on the teaching of Zadeh to obtain the limitations mentioned in claim 11. This can be achieved by applying, to Chang’s method, Zadeh’s additional measure of notifying a supervisor in response to detecting non-compliant event. The motivation for doing so is “…to confirm that individuals, for example customers or employees of a business, are following the rules, restrictions, and/or guidelines of the environment…” (Zadeh, Par [0132], line 12-14).

Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Chang et al (US 10542423) in view of Zadeh (US 20210279527), in view of Robertson et al (US 20200226896)

Regarding Claim 12, Chang in view of Zadeh does not disclose the system of claim 11, wherein alerting a communication device of the supervisor, further comprises automatically connecting the communication device of the supervisor, wherein at least the camera image is provided to the communication device of the supervisor; 
               However, Robertson the system of claim 11, wherein alerting a communication device of the supervisor, further comprises automatically connecting the communication device of the supervisor, wherein at least the camera image is provided to the communication device of the supervisor; (Robertson, Par [0133] 1-8 “Additionally, in another variation, the computer system can detect anomalies (e.g., multiple users in a screen, presence of a cellular device) in a side-facing video feed of a user and prioritize this feed to a supervisor. Alternatively, the computer system can, in response to detecting an anomaly, activate a forward-facing video feed associated with this user and distribute the forward-facing video feed to the supervisor.”)
              Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of Chang in view of Zadeh, based on the teaching of Robertson to obtain the limitations mentioned in claim 12. This can be achieved by applying, to Chang in view of Zadeh method, Robertson’s additional measure of providing a camera image comprising a non-compliant content to a supervisor computer in response to detecting a non-compliant event. The motivation for doing so is that “by providing video feeds of employees within a distributed workforce to employees, managers, and/or client representatives, the computer system can enable employees to grow and maintain a sense of community and camaraderie despite working remotely from one another, can enable managers to control and monitor the distributed workforce, and can provide a client with more transparency into a company and its workforce during execution of a contract.” (Robertson, Par [0018], line 8-16).            
            
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOHANNES WALLELIGN MINWUYELET whose telephone number is (571)272-6413. The examiner can normally be reached Monday-Friday 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571-272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Y.W.M./Examiner, Art Unit 2434             

/TESHOME HAILU/Primary Examiner, Art Unit 2434